Citation Nr: 1750255	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-31 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service-connected hypertensive vascular disorder (hypertension).


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a compensable rating for hypertension. 

In February 2017, the Board remanded the Veteran's appeal for further development.  Substantial compliance with the prior remand has been accomplished, and the Board may proceed with adjudicating the Veteran's claims currently on appeal without prejudice to him.  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008). 

As a preliminary matter, in September 2013, the Veteran submitted a Form 21-22 appointing attorney J. Michael Woods as his representative.  However, in January 2014 his attorney submitted a request to withdraw from representation.  In July 2016, The American Legion submitted an appellate brief in support of the Veteran's appeal; however, there was no accompanying Form 21-22 provided.  In light of the forgoing, VA requested that the Veteran clarify his representation and informed him that if he or his representative did not contact the Board within 30 days of the issuance of the October 19, 2016 request for clarification, the Board will assume that the Veteran is representing himself and resume review of the appeal.  To date, the Veteran's choice of representative has not been clarified.  Thus, the Board assumes that he is representing himself and will proceed with review of the appeal.  

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's hypertension has required continuous medication for control and has predominantly been manifested by a diastolic pressure reading of 100 mmHg or more.  However, his systolic pressure readings were not shown to be predominantly 160 mmHg or more, nor were his diastolic pressure readings shown to be predominantly 110 mmHg or more during the appeal period.



CONCLUSION OF LAW

Throughout the period on appeal, the criteria for a 10 percent disability rating, but no higher, for hypertension have been met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §3.102, 3.321, 4.1-4.7, 4.10, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law and Regulations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.1 (2017).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the 38 C.F.R. §4.7, when there is a question as to which two evaluations VA should assign to a disability, if the claimant's disability more closely resembles the higher disability, VA is required to assign the higher of the two evaluations.  The Court in Tatum v. Shinseki, 23 Vet. App. 152 (2009), held that Veterans do not necessarily need to have all the criteria listed in the higher evaluation level in order to receive that evaluation, even if the diagnostic code uses the word "and" between multiple symptoms. 

The Veteran seeks entitlement to a compensable rating for his service-connected hypertension.  His hypertension is currently rated as a noncompensable disability under Diagnostic Code (DC) 7101.  A 10 percent evaluation is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  Id.  A 40 percent evaluation is warranted for diastolic pressure predominantly 120 or more.  Id.  A 60 percent evaluation is warranted for diastolic pressure predominantly 130 or more.  Id.

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. §4.104, Diagnostic Code 7101, Note 1.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mmHg or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mmHg or greater with a diastolic blood pressure of less than 90 mmHg.  Id.

III.  Analysis

Briefly, the Veteran was treated for high blood pressure and diagnosed with hypertension while in service and was awarded service connection for hypertension in a June 2006 rating decision.  A noncompensable rating was assigned, effective March 30, 2006.  He filed his claim for increase in January 2010 which was denied by a June 2010 rating decision.  The Veteran subsequently filed his substantive appeal in October 2011.

The Veteran seeks a compensable rating for hypertension.  He contends that his hypertension has worsened, with systolic pressure readings averaging 190 and diastolic pressure readings averaging 145 during at-home checks.  He further contends he suffers from additional symptoms, such as headaches and blurred vision, as a result of his worsening hypertension.  See June 2010 notice of disagreement.

After having carefully reviewed the evidence of record, the Board finds that the Veteran's hypertension more nearly approximates an evaluation of 10 percent for the entire period on appeal.  The evidence of record shows that the Veteran's hypertension was to such a severity that it has required continuous medication to control it throughout the period on appeal.  Thus, in accordance with the Rating Schedule, a 10 percent evaluation is warranted where there is the requirement for continuous medication for the treatment of hypertension.

Treatment records dated September 2009 through May 2017 note continuous medication for high blood pressure.  Specifically, according to a November 2009 private treatment record, the Veteran's prescribed dosage of 10mg of Lisinopril was changed to Lisinopril-Hydrochlorothiazide 20-12.5mg daily, noting he did not have "good control of his hypertension."  A November 2011 VA treatment record indicates his dosage of Lisinopril was increased to 40mg.  

A review of the record also demonstrates that the Veteran's diastolic pressure readings predominantly measured 100 mmHg or more throughout the pendency of the appeal.  This further supports a 10 percent evaluation.

According to a March 2009 emergency treatment record, the Veteran presented with a blood pressure reading of 157/108.  March 2012 VA treatment records note the Veteran suffered from worsening of his hypertension, with a blood pressure reading of 145/102.  At the time of his visit, two additional readings measured 150/100 and 148/102.  He remained on Lisinopril, which was prescribed to be taken daily.  A December 2012 VA treatment record documents two occasions where the Veteran's diastolic pressure reading measured more than 100.  February to March 2013 VA treatment records document ongoing diastolic pressure readings over 100 on three separate occasions.  See June 2017 medical record (containing charted blood pressure readings from February 2013 to August 2016).  Additional VA treatment records dated August 2014 to September 2014 document diastolic pressure readings greater than 100 on three separate checks.  

The Veteran was afforded a VA examination in May 2017, at which time he complained of high blood pressure, accompanied by migraine headaches.  He contended that on "good days" his pressure has been as high as 160/78, and additional readings of 180 or 190 mmHg.  The examiner observed that his average reading at the time of the exam was 150/107.  

In connection with his appeal, the Veteran has submitted multiple statements to the effect that his hypertension has worsened, noting at-home systolic readings that measure 160 or more, and diastolic readings greater than 100.  A review of the evidence indicates that his diastolic pressure readings were predominantly greater than 100 since January 2009.  The Veteran has suffered from periods of inadequately controlled hypertension despite continuous use of medication.  Therefore, even considering his hypertension without the use of medication, his diastolic blood pressure readings, which were predominantly over 100 mmHg, indicate worsening of his hypertension.  These symptoms more nearly approximate the criteria for a 10 percent evaluation under DC 7101 for the entire appeal period.

Given that there were no readings, of the approximately 18 total, that showed a systolic pressure of 200 or greater, and only two readings showed a diastolic reading of 110 or greater, the Board concludes that the next higher rating of 20 percent is not warranted.  Accordingly, there is no basis for a rating in excess of 10 percent under DC 7101.  See 38 C.F.R. §4.104.

The Board has also considered whether staged ratings are warranted, but finds that they are not.  The most probative evidence of record does not show that there are distinct periods of time where evaluations higher than a 10 percent evaluation are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's hypertension at any time during the period pertinent to this appeal.  See 38 U.S.C.A. §5110 (West 2014).


ORDER

Entitlement to an increased 10 percent evaluation, but no higher, for service-connected hypertension is granted subject to the laws that govern the payment of monetary benefits.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


